Sherwood, J.
The merits of this cause cannot be considered, for the reason that the record shows that no order granting an appeal was ever made, and that the affidavit for an appeal was not made until in vacation, after the adjournment of the term of court at which final judgment was entered. State ex rel. v. Keuchler, 83 Mo. 193; State v. Rhodes, 86 Mo. 635; Brown v. Railroad, 83 Mo. 478; Cissell v. Cissell, 77 Mo. 371; Stavely v. Kunkel, 27 Mo. 422; Lengel v. Smith, 48 Mo. 276; Clelland v. Shaw, 51 Mo. 440; State ex rel. v. Lewis, 71 Mo. 170; Randolph v. Mauck, 78 Mo. 468; R. S., 1879, sec. 1973.
For these reasons, we have no jurisdiction of this cause, and, therefore, order the same stricken from the docket.
All concur.